         Case 3:21-cv-00477-MEM Document 25 Filed 04/25/21 Page 1 of 16



NEWMAN | WILLIAMS
A PROFESSIONAL CORPORATION

BY: GERARD J. GEIGER, ESQUIRE               Attorney for Defendant George Halcovage
IDENTIFICATION NO. 44099
LAW OFFICES
712 MONROE STREET
P.O. BOX 511
STROUDSBURG, PA 18360-0511
(570) 421-9090 (voice)
(570) 424-9739 (fax)
ggeiger@newmanwilliams.com



               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JANE DOE, et al.
            Plaintiffs                           No. 3:21-cv-00477-MEM

 v.                                              Jury Trial Demanded.

 SCHUYLKILL COUNTY
 COURTHOUSE, et al.,
          Defendants


                         Brief in Support of Motion to Dismiss
                          Amended Complaint (Doc. No. 20)
                           by Defendant, George Halcovage

I. Procedural History

       Four Jane Doe Plaintiffs filed a sexual harassment-related complaint

against Schuylkill County and its employees on March 16, 2021 (Doc. No.

1). The complaint includes claims based on Title VII, the Pennsylvania

Human Relations Act and Pennsylvania Common Law claims.




                                           1
         Case 3:21-cv-00477-MEM Document 25 Filed 04/25/21 Page 2 of 16




        In response to defendants’ motions to dismiss, the plaintiffs filed an

Amended Complaint (Doc. No. 20) on April 16, 2020. The Amended

pleading is substantially the same but adds that the plaintiffs were finally

able to secure a right-to-sue letter from the EEOC.

        Defendant Halcovage moved to dismiss plaintiffs’ amended

complaint on April 25, 2021 and filed this supporting brief.

II. Facts

        The four Jane Doe plaintiffs are employees of Schuylkill County. They

sue the Schuylkill County Courthouse, Commissioner George Halcovage,

Assistant Solicitor Glenn Roth, and County Administrator Gary Bender for

“unlawful discrimination, hostile work environment, intimidation, and

retaliation on the basis of their sex and gender.”

        In their Amended Complaint (Doc. No. 20), which is 580 paragraphs

long, the unidentified plaintiffs detail grievances as old as 2012. See e.g.,

Amended Complaint, at ¶s 41, 42. 1


1   Plaintiffs allege:
         “41. Around January 2012, Defendant Halcovage started his term as
         County Commissioner.
         42. Almost immediately after his reelection, Defendant Halcovage
         began frequently visiting the Tax Claims Office and subjecting the
         department and the female employees to unwelcome and unwanted
         sexual comments and/or demeaning and discriminatory, sexist
         comments.”


                                        2
       Case 3:21-cv-00477-MEM Document 25 Filed 04/25/21 Page 3 of 16




      Although there are 87 pages of salacious allegations in their Amended

Complaint, the Does have not clearly identified which parties they intend to

sue. For example, they refer to HR employees Doreen Kutzler2 and Heidi

Zula3 as defendants but do not reference them in the caption of the

complaint.4

      The Does identify the County Courthouse as a defendant but make no

allegations against the Courthouse, which is not a suable entity.

      They sue the defendants for violations of the Pennsylvania Human

Relations Act5 but acknowledge their PHRA claims are still pending 6 and

would not be ripe for filing in this court until August 27, 2021. 7 To address

that deficiency, they allege in their 4th, 5th, 6th, and 7th causes of action

that “Plaintiffs will seek leave to amend this complaint at the appropriate

time to assert their PHRA claims against Defendants.” Amended

Complaint, ¶s 551, 554, 557, and 560.

      This suggests Counts 4 through 7 are mere placeholders for future

claims.


2 Amended Complaint, at ¶ 29.
3 Amended Complaint, at ¶ 31.
4 It is not clear from the Amended Complaint if the right-to-sue letter

included the right to name Kutzler and Zula as defendants.
5 Amended Complaint, ¶s 2, 5, 22,
6 Amended Complaint, ¶ 8
7 Amended Complaint, ¶ 9.



                                        3
      Case 3:21-cv-00477-MEM Document 25 Filed 04/25/21 Page 4 of 16




      Plaintiffs claim they are using the “Jane Doe” designations “due to the

extreme hardship such revelation of [their identities] would cause and the

need to protect victims of sexual crimes.” Amended Complaint, ¶s 12, 14,

16, 18. Yet despite this representation, they freely name other County

employees they believe were also the victims of sexual harassment or abuse,

disregarding their privacy and claiming privacy only for themselves. 8

Amended Complaint, ¶s 84, 85, 113, 114, 117, 275, 299, 300, 343, 344, 417,

419, 420, and 461. 9

      Plaintiffs did not seek leave from the court to use the Jane Doe

designations.

III. Issues

      A. PHRA Exhaustion: Must plaintiffs’ complaint be dismissed

without prejudice because they admitted their failed to exhaust their PHRA

remedies?

      B. PSTCA Immunity—Negligent Infliction: Is Commissioner

Halcovage immune from suit under the PSTCA for negligent infliction of

emotional distress claims?


8 Amended Complaint, ¶s 84, 85
9Halcovage referenced this in his brief to dismiss the original complaint
(Doc. No. 12) but the Doe plaintiffs persist in naming other women they
claim were sexually harassed without regard to their privacy or whether
they chose to reveal their identities.

                                      4
       Case 3:21-cv-00477-MEM Document 25 Filed 04/25/21 Page 5 of 16




      C. PSTCA Immunity—Negligent Hiring, Supervision, &

Training: Is Commissioner Halcovage immune from suit under the

PSTCA for claims based on negligent hiring, supervision, and training?

      D. IIED: Do the Does allege facts supporting a claim for Intentional

Infliction of Emotional Distress under Pennsylvania law?

      E. Privacy Claim: Do the Does can state a common law claim for

breach of privacy?

      F. Jane Doe Designations: May the Does conceal their identity

without asking permission?

IV. Argument

      A. Standard of Review

      Fed. R. Civ. P. 12(b)(6) authorizes dismissal of a complaint for

“failure to state a claim upon which relief can be granted.” Under Rule

12(b)(6), the court must “accept all factual allegations as true, construe the

complaint in the light most favorable to the plaintiff, and determine

whether, under any reasonable reading of the complaint, the plaintiff may

be entitled to relief.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d

Cir. 2009) (quoting Phillips v. County of Allegheny, 515 F.3d 224, 231 (3d

Cir. 2008)). While a complaint need only contain “a short and plain

statement of the claim,” Fed. R. Civ. P. 8(a)(2), and detailed factual



                                       5
          Case 3:21-cv-00477-MEM Document 25 Filed 04/25/21 Page 6 of 16




allegations are not required, Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007), a complaint must plead

“enough facts to state a claim to relief that is plausible on its face.” Id. at

570.

         B.    Claims against Commissioner Halcovage are based on
               Pennsylvania Law

         The Doe plaintiffs list the following Counts 10 against Commissioner

Halcovage which are essentially all based on Pennsylvania state law:

         1.    Count 4: Discrimination under State Law based on the
               Pennsylvania Human Relations Act (PHRA);
        2.     Count 5: Retaliation based on the PHRA;
        3.     Count 6: Aiding and Abetting based on the PHRA;
        4.     Count 7: Hostile Work based on the PHRA;
        5.     Count 8: Intentional Infliction of Emotional Distress (“IIED”);
        6.     Count 9: Negligent Infliction of Emotional Distress; and
        7.     Count 10: Violation of State Privacy Law.
        8.     Count 11: Negligent Hiring, Training and Supervision.


                      No Title VII Claims Against Halcovage

         Preliminarily, plaintiffs make no Title VII claims against Halcovage

nor would they be allowed to. Halcovage has no Title VII liability either in

his official or individual capacities.

         Title VII only contemplates employer liability and therefore county

employees cannot be liable in their individual capacities. Stroud v.



10   Titled by plaintiffs as causes of action.

                                           6
       Case 3:21-cv-00477-MEM Document 25 Filed 04/25/21 Page 7 of 16




Susquehanna County, 2018 U.S. Dist. LEXIS 131672, *7, 2018 WL 3727388

(M.D. Pa. 2018) (Mannion, J.).

       Title VII claims against County employees in their official capacities

are similarly inappropriate when the County is separately named because

the official capacity claims would be redundant. See generally Stroud v.

Susquehanna County, 2018 U.S. Dist. LEXIS 131672, 2018 WL 3727388

(M.D. Pa. 2018) (Mannion, J.) (addressing, in part, the right to file Title VII

claims against County Commissioners).

       C.    No PHRA Exhaustion

       Plaintiffs’ claims against Halcovage based on the PHRA must be

dismissed for their failure to exhaust administrative remedies. They admit

the failure to exhaust in their amended complaint. Amended Complaint, ¶

9. 1

       Pennsylvania law requires plaintiffs to exhaust administrative

remedies under the PHRA before filing a civil action. See 43 P.S. §

962(c)(1); Woodson v. Scott Paper Co., 109 F.3d 913, 925 (3d Cir. 1997).

       When a claimant files a discrimination charge, the PHRC has

exclusive jurisdiction over the claim for one year. See 43 P.S. § 962(c)(1). A

complainant may not file a lawsuit during that period. See id.

1Plaintiffs state at paragraph 9 of their Amended Complaint: "Plaintiffs’
PHRA and claims will be ripe on or before August 27, 2021."

                                       7
       Case 3:21-cv-00477-MEM Document 25 Filed 04/25/21 Page 8 of 16




      Although the EEOC purportedly issued right to sue letters, redacted

copies of which are attached to plaintiffs’ complaint, the PHRC has not yet

acted on the Does’ charges, which they admit.

      As a result, the PHRC retains exclusive jurisdiction over plaintiffs’

PHRA claims until it resolves them, or until August 2021, whichever comes

first.11 Hills v. Borough of Colwyn, 978 F. Supp. 2d 469, 478 (E.D. Pa.

2013) (requiring exhaustion as to PHRA Claim).

      That the EEOC has issued a Notice of Right to Sue letter makes no

difference, as the PHRC still retains exclusive jurisdiction over Doe’s state

law claims. Doe v. TRX Ins. Servs., 2021 U.S. Dist. LEXIS 76487, *12 (E.D.

Pa. 2021).

      D.     Negligent Infliction of Emotional Distress

      Commissioner Halcovage is immune from suit for Plaintiffs’ claims in

Count 8 for Negligent Infliction of Emotional Distress.

      It is well-established that government employees are immune from

suit for negligent acts, unless the conduct falls within exceptions that must

be narrowly applied.

      As Judge Brann noted in Miller v. Centre Cnty., 2016 U.S. Dist.

LEXIS 62019, *40 (M.D. Pa. 2016) (Brann, J.), unless a claim against a


 This is the date plaintiffs reference in their Amended Complaint but
11

Halcovage has no personal knowledge regarding the exact date.

                                      8
       Case 3:21-cv-00477-MEM Document 25 Filed 04/25/21 Page 9 of 16




governmental employee fits within one of the very narrow exceptions to

immunity, set forth in the Pennsylvania Political Subdivision Tort Claims

Act, a governmental employee is immune from suit.

      E.    Negligent Hiring, Training and Supervision

      In Count 9, plaintiffs sue Halcovage and others for negligent hiring,

training, and supervision but they cannot state a claim.

      First, any claims against Halcovage based on negligence would be

barred by the Political Subdivision Tort Claims Act because it does not fit

within one of the very narrow exceptions to immunity. See infra.

      Secondly, Halcovage’s responsibilities as a Commissioner are defined

in the County Code. While the HR staff hires and supervises employees, as

a Commissioner, Halcovage has a legislative role not involving training.

Plaintiffs fail to describe what legal responsibilities he has that he failed to

comport with or whom he failed to supervise.

      Commissioner Halcovage did not personally hire any County

employee, including Bender or Roth. To the extent he had a role in their

employment, it would have been based on a salary board vote and not an

action he had the authority to personally take. In fact, while Halcovage has

authority to cast his vote on the board of commissioners, any decision he

makes would require the vote of at least one more commissioner. See



                                        9
      Case 3:21-cv-00477-MEM Document 25 Filed 04/25/21 Page 10 of 16




generally 16 P.S. § 509. Thus, as a factual matter, there is simply no basis

for a claim even if immunity did not apply.

      F. Intentional Infliction of Emotional Distress (IIED)

      In Pennsylvania, “[o]ne who by extreme and outrageous conduct

intentionally or recklessly causes severe emotional distress to another is

subject to liability for such emotional distress.” Taylor v. Albert Einstein

Med. Ctr., 562 Pa. 176, 754 A.2d 650, 652 (Pa. 2000).

      However, such tortious conduct “‘must be so outrageous in character,

and so extreme in degree, as to go beyond all possible bounds of decency,

and to be regarded as atrocious, and utterly intolerable in a civilized

society.’ “Hoy v. Angelone, 554 Pa. 134, 720 A.2d 745, 753 (Pa. 1998).

      Under this standard, “[i]t has not been enough that the defendant has

acted with an intent which is tortious or even criminal, or that he has

intended to inflict emotional distress, or even that his conduct has been

characterized by ‘malice,’ or a degree of aggravation which would entitle the

plaintiff to punitive damages for another tort.” Daughen v. Fox, 372 Pa.

Super. 405, 539 A.2d 858, 861 (Pa. Super. Ct. 1988) (quoting Restatement

of Torts (2d) § 46 Comment (d)).

      “In Pennsylvania, liability on an intentional infliction of emotional

distress claim has been found only where the conduct has been so



                                      10
      Case 3:21-cv-00477-MEM Document 25 Filed 04/25/21 Page 11 of 16




outrageous in character, and so extreme in degree, as to go beyond all

possible bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.” Kasper v. Cnty. Of Bucks, 514 Fed.

Appx. 210, 217 (3d. Cir. 2013). It is not an easy tort to prove.

      A large part of the plaintiffs’ lawsuit is premised on stories about

Halcovage making unwelcome verbal comments dating back almost ten

years. Their failure to complain about those remarks until recently belies

their claims that the comments were so outrageous as to cause them

physical harm.

      As one court noted, “[I]t is extremely rare to find conduct in the

employment context that will rise to the level of outrageousness necessary

to provide a basis for recovery for the tort of intentional infliction of

emotional distress.” Jackson v. Lehigh Valley Physicians Group, 2009 U.S.

Dist. LEXIS 6936, *27, 2009 WL 229756 (E.D. PA 2009).

      Making offensive remarks which are obscene, requests for dates, and

daily disparagement are not so egregious as to qualify. See Fugarino v.

University Services, 123 F. Supp. 2d at 838, 844-45 (finding that

criticizing, publicly reprimanding and disparaging employee; searching

employee’s desk at work; asking employee out on a date twice; and making

an obscene phone call to employee at work did not rise to the level of



                                       11
        Case 3:21-cv-00477-MEM Document 25 Filed 04/25/21 Page 12 of 16




“outrageousness” to permit recovery for intentional infliction of emotional

distress); Snyder v. Specialty Glass Prods., Inc., 441 Pa. Super. 613, 658

A.2d 366, 374-75 (Pa. Super. 1995) (finding that screaming, reprimanding,

and demoting employee for being late did not rise to the level of

“outrageousness” to permit recovery for intentional infliction of emotional

distress); Jackson v. Lehigh Valley Physicians Group, 2009 U.S. Dist.

LEXIS 6936, *31-32, 2009 WL 229756 (E.D. Pa. 2009).

        Plaintiffs’ claims are based on offensive and unwelcome language that

do not rise to the very high level required of an IIED claim.

        G.    Privacy Claims

        In Count 10, the Does claim Halcovage violated Pennsylvania

Restatement (Second) of Torts § 625(b), by forcibly entering Plaintiffs’

physical space and forcing them to engage in physical contact with him, up

to and including sexual acts.

        The statute of limitations for an invasion of privacy claim is one year.

Pa. C.S. § 5523(1). Plaintiffs overly long complaint dates to when

Commissioner Halcovage first became a commissioner in 2012. However,

they have not alleged there was any act that could violate privacy laws after

March 16, 2020, which would be within the one-year statute of limitations.2


2   Plaintiffs filed their Complaint on March 16, 2021. (Doc. No. 1).

                                        12
      Case 3:21-cv-00477-MEM Document 25 Filed 04/25/21 Page 13 of 16




Notably this was during the pandemic shut-down when courthouse staff

had little interaction with each other. If they intend to pursue such a claim,

they should define the conduct that occurred within the year prior to filing

suit. No other conduct qualifies.

      H.    Jane Doe Plaintiffs Must Identify Themselves

      Rule 10 of the Federal Rules of Civil Procedure provides that: “The

title of the complaint must name all the parties.” The full and proper

identification of all parties in litigation adds clarity to the legal process and

recognizes a fundamental truth: The work of the courts is a matter of

paramount public interest, and public confidence in the workings of our

judicial system is enhanced through transparency in court proceedings.

Notwithstanding this clearly stated preference for full disclosure of the

identities of those who are parties to litigation, a party who wishes to

proceed under a pseudonym may do so, but only with the prior approval of

the Court. Decisions regarding whether to allow a party to proceed under a

pseudonym are consigned to the sound discretion of the trial court and will

not be disturbed absent an abuse of that discretion. Doe v. Megless, 654

F.3d 404, 407 (3d Cir. 2011). The exercise of this discretion is guided,

however, by certain basic principles.




                                        13
      Case 3:21-cv-00477-MEM Document 25 Filed 04/25/21 Page 14 of 16




      “One of the essential qualities of a Court of Justice [is] that its

proceedings should be public.” Doe v. Megless, 654 F.3d 404, 408 (3d Cir.

2011). “A plaintiff’s use of a pseudonym ‘runs afoul of the public’s common

law right of access to judicial proceedings.’ Id.

      That a plaintiff may suffer embarrassment or economic harm is not

enough. Id. Instead, a plaintiff must show “both (1) a fear of severe harm,

and (2) that the fear of severe harm is reasonable.” Doe v. Kamehameha

Sch./Bernice Pauahi Bishop Estate, 596 F.3d 1036, 1043 (9th Cir. 2010).

Examples of areas where courts have allowed pseudonyms include cases

involving “abortion, birth control, transexuality, mental illness, welfare

rights of illegitimate children, AIDS, and homosexuality.” Doe v. Borough

of Morrisville, 130 F.R.D. 612, 614 (E.D. Pa. 1990).

      This Court should also examine the level of public interest in the case.

Doe v. Provident Life & Accident Ins. Co., 176 F.R.D. 464, 468 (E.D. Pa.

1997). Public interest increases when public officials and municipalities are

parties in a lawsuit. See id. at 469 (holding when a public figure is involved,

the public interest in a case is “stronger than the public interest that

normally obtains in a civil action.”). Here, public interest in the suit is

heightened because Defendants are public officials and a government body,

and thus, these factors support disclosure.



                                       14
       Case 3:21-cv-00477-MEM Document 25 Filed 04/25/21 Page 15 of 16




     3ODLQWLIIVLGHQWLI\'RHDV7D[&ODLP'LUHFWRUDQG'RHD&OHUN

2QHZKRZRUNHGLQWKH&RXQW\¶VPDLOURRP 7KDWGHVFULSWLRQHDVLO\

LGHQWLILHVWKHSODLQWLIIV$OVRWKHFODLPVKDYHEHHQLQWKHSUHVVUHSHDWHGO\

DQGWKHFRPSODLQDQWVDUHZHOONQRZQLQWKH&RXQW\&RXUWKRXVH,I

SODLQWLIIVZLVKWRSURFHHGDQRQ\PRXVO\WKH\PXVWIROORZWKHFRXUVH

SUHVFULEHGE\ODZDQGVHHNOHDYHWRGRVRVKRZLQJWKDWH[FHSWLRQDO

FLUFXPVWDQFHVH[LVWZKLFKZRXOGMXVWLI\DOORZLQJWKHPWRXVH-DQH'RH

GHVLJQDWLRQV7KH\VKRZHGQRFRQFHUQIRUWKHSULYDF\RIRWKHUHPSOR\HHV

WKH\FODLPZHUHYLFWLPVRIVH[XDOKDUDVVPHQWDQGH[SOLFLWO\UHIHUHQFHGWKHLU

QDPHVLQWKHFRPSODLQW7KH\VKRXOGEHKHOGWRWKHVDPHVWDQGDUG'RHY

0HJOHVV86'LVW/(;,6 :/ ('3D

 

9&21&/86,21

    7KHGHIHQGDQWDVNVWKH&RXUWWRGLVPLVVWKHSODLQWLIIV¶DPHQGHG

FRPSODLQWDJDLQVWGHIHQGDQW*HRUJH+DOFRYDJH


                              1(:0$1_:,//,$06
                                :0$1_:,//,$06
                                            6

                              %\BBBBBBBBBBBBBBBBBBB
                                  BBB
                                    BBBBBBB   BBBBBBBBBB 
                                   *HUDUG-*HLJHU(VT
                                   * HUDUG-
                                           -*
                                              *HLJHUU(VT
                                   $WWRUQH\,'3$
'DWH$SULO                       

$PHQGHG&RPSODLQW
$PHQGHG&RPSODLQWV



                                      
      Case 3:21-cv-00477-MEM Document 25 Filed 04/25/21 Page 16 of 16




                         &HUWLILFDWHRI6HUYLFH

     ,KHUHE\FHUWLI\WKDWRQWKLVGDWHDFRS\RIWKHIRUHJRLQJGRFXPHQW

ZDVVHUYHGRQDOOFRXQVHOYLD(&)

                             1(:0$1_:,//,$06
                                   _        

                             %\BBBBBBBBBBBBBBBBBBB
                                BBB
                                   BBBBBB  BBBBBB BBBB    
                                  *HUDUG-*HLJHU(VT
                                  * HUDUG - *HLJHUU (VT
                                  $WWRUQH\,'3$


'DWH$SULO




                                      
